
	

114 HR 199 IH: Bicycle and Pedestrian Infrastructure Improvement Act of 2015
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 199
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Sires introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to establish a pedestrian and bicycle infrastructure
			 credit assistance pilot program, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Bicycle and Pedestrian Infrastructure Improvement Act of 2015.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Authority to provide assistance.
					Sec. 4. Eligible entities.
					Sec. 5. Projects eligible for assistance.
					Sec. 6. Applications.
					Sec. 7. Determination of eligibility and project selection.
					Sec. 8. Secured loans and loan guarantees.
					Sec. 9. Program administration.
					Sec. 10. State and local permits.
					Sec. 11. Definitions.
					Sec. 12. Regulations.
					Sec. 13. Funding.
					Sec. 14. Report to Congress.
			2.PurposesThe purposes of this Act are as follows:
			(1)To promote investment in bicycling and walking infrastructure to create and connect transportation
			 networks.
			(2)To improve access to employment, business districts, and transit in communities traditionally
			 underserved by existing transportation systems by establishing additional
			 opportunities for financing nonmotorized infrastructure projects.
			(3)To attract new investment to business districts and neighborhoods in low-income communities.
			(4)To leverage Federal funds and private investment in low-income communities and those traditionally
			 underserved by existing transportation systems.
			3.Authority to provide assistanceThe Secretary of Transportation may provide financial assistance under this Act to eligible
			 entities to carry out bicycle and pedestrian infrastructure projects
			 selected for such assistance under this Act.
		4.Eligible entitiesIn this Act, the term eligible entity means the following:
			(1)A corporation.
			(2)A public/private partnership.
			(3)A joint venture.
			(4)A trust.
			(5)A State infrastructure financing authority.
			5.Projects eligible for assistanceFinancial assistance may be provided under this Act only for the following types of projects:
			(1)A project for the construction, planning, and design of on-road and off-road pathways for
			 pedestrians, bicyclists, and other nonmotorized forms of transportation to
			 create a comprehensive and connected transportation system, including
			 sidewalks, bicycling infrastructure and parking, pedestrian and bicycle
			 signals, traffic calming techniques, lighting and other safety-related
			 infrastructure, and transportation projects to achieve compliance with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
			(2)A project for the construction, planning, and design of infrastructure-related projects and systems
			 that connect existing infrastructure to create a network and improve
			 safety and access for nonmotorized users to transit, schools, and
			 commercial areas.
			(3)Innovative infrastructure for bicycling and walking, such as designs included in the National
			 Association of City Transportation Officials guide for urban street
			 design, to enhance the ability of communities to develop solutions to
			 increase nonmotorized travel.
			(4)A project for the conversion and use of abandoned railroad corridors for trails for pedestrians,
			 bicyclists, or other nonmotorized transportation users to connect to or
			 expand an existing network of bicycle and pedestrian facilities.
			(5)A bike share program as a standalone project or in conjunction with other infrastructure projects.
			6.Applications
			(a)In generalThe Secretary shall provide for eligible entities to submit applications for selection of eligible
			 projects to receive financial assistance under this Act at such time, in
			 such manner, and containing such information as the Secretary may require.
			(b)Combined projectsThe Secretary shall provide, only in the case of a State infrastructure financing authority, that
			 such an entity may submit a single application for a combination of
			 projects, each of which is an eligible project under section 8(b).
			7.Determination of eligibility and project selection
			(a)Selection of projectsUsing the selection criteria under subsection (d), the Secretary shall select, from applications
			 submitted pursuant under this Act, eligible projects that meet the
			 criteria under subsections (b) and (c) for financial assistance under this
			 Act.
			(b)Activities eligible for assistanceAmounts from a loan made or guaranteed under this Act provided for an eligible project may be used
			 to pay the costs of carrying out such project, including costs of—
				(1)development-phase activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, preliminary engineering and design work,
			 and other preconstruction activities;
				(2)construction, reconstruction, rehabilitation, and replacement activities;
				(3)the acquisition of real property (including land relating to the project and improvements to land),
			 environmental mitigation, construction contingencies, and acquisition of
			 equipment;
				(4)capitalized interest necessary to meet market requirements, reasonably required reserve funds,
			 capital issuance expenses, and other carrying costs during construction;
			 and
				(5)refinancing interim construction funding, long-term project obligations, or a secured loan or loan
			 guarantee made under this Act.
				(c)Project requirementsAn eligible project may not be selected to receive financial assistance under this Act unless the
			 Secretary determines that the project meets all of the following criteria:
				(1)Creditworthiness
					(A)In generalSubject to subparagraph (B), the project shall be creditworthy, as determined by the Secretary as
			 applicable, to ensure that any financing for the project has appropriate
			 security features, such as a rate covenant, to ensure repayment.
					(B)Preliminary rating opinion letterThe Secretary shall require an applicant for each project to provide, as part of the application
			 for the project under this section, a preliminary rating opinion letter
			 from at least one rating agency indicating that the senior project
			 obligations of the project (which may be the Federal credit instrument)
			 have the potential to achieve an investment-grade rating.
					(C)Special rule for certain combined projectsThe Secretary shall develop a credit evaluation process for a Federal credit instrument provided to
			 a State infrastructure financing authority for a project described in
			 subsection (b), which may include requiring the provision of a preliminary
			 rating opinion letter from at least one rating agency.
					(2)Eligible project costsThe costs of an eligible project shall be reasonably anticipated to be not less than $2,000,000.
				(3)Dedicated revenue sourcesThe Federal credit instrument for the project shall be repayable, in whole or in part, from
			 dedicated revenue sources that also secure the project obligations.
				(4)Public sponsorship of private entitiesIn the case of a project carried out by an entity that is not a State or local government or an
			 agency or instrumentality of a State or local government, the project
			 shall be publicly sponsored.
				(5)Public involvement processThe applicant shall show evidence of having incorporated a public involvement process in the
			 application, and plans for continued public involvement through the
			 implementation of the process. The public involvement processes shall be
			 proactive and provide complete information, timely public notice, full
			 public access to key decisions, and opportunities for early and continuing
			 involvement. The processes shall provide for—
					(A)reasonable public access to technical and policy information used in the development of the
			 application;
					(B)adequate public notice of public involvement activities and time for public review and comment at
			 key decision points;
					(C)a process for demonstrating explicit consideration and response to public input during the planning
			 and program development process; and
					(D)a process for seeking out and considering the needs of those traditionally underserved by existing
			 transportation systems, such as low-income and minority households which
			 may face challenges accessing employment and other amenities.
					(d)Selection Among Eligible Projects
				(1)EstablishmentThe Secretary shall establish a rolling application process in which projects that are eligible to
			 receive credit assistance under subsection (a) shall receive credit
			 assistance on terms acceptable to the Secretary, if adequate funds are
			 available to cover the subsidy costs associated with the Federal credit
			 instrument.
				(2)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects in a given fiscal year, and adequate
			 funding is not available to fund a credit instrument, a project sponsor of
			 an eligible project may elect to enter into a master credit agreement and
			 wait until the following fiscal year or until additional funds are
			 available to receive credit assistance.
				(e)Low-Income communitiesThe Secretary shall ensure that not less that 25 percent of funds under this section are used to
			 support projects in low-income communities.
			(f)Federal requirementsNothing in this section may be construed to alter, affect, or annul the applicability of any other
			 Federal law.
			8.Secured loans and loan guarantees
			(a)AuthorityThe Secretary may enter into agreements with eligible entities to make, and may make, secured loans
			 to such entities as provided under this section for eligible projects
			 selected under section 8.
			(b)Use
				(1)In generalThe proceeds of a secured loan under this section shall be used only—
					(A)to finance project costs of an eligible project selected under section 8;
					(B)subject to paragraph (2), to refinance interim construction financing of eligible project costs of
			 an eligible project selected under section 8; or
					(C)to refinance long-term project obligations or Federal credit instruments, if such refinancing
			 provides additional funding capacity for the completion, enhancement, or
			 expansion of a project that—
						(i)is selected under section 8; or
						(ii)was originally financed, in whole or in part, with amounts provided other than under this Act, if
			 the project otherwise meets the requirements of section 8.
						(2)Limitation on refinancing of interim construction financingThe proceeds of a secured loan under this section made for an eligible project may not be used for
			 the purpose under paragraph (1)(B) after the expiration of the 12-month
			 period beginning on the date of substantial completion of the project.
				(c)Risk assessmentBefore entering into an agreement under this subsection for a secured loan, the Secretary, in
			 consultation with the Director of the Office of Management and Budget and
			 each rating agency providing a preliminary rating opinion letter under
			 section 8(c)(1)(B), shall determine an appropriate capital reserve subsidy
			 amount for the secured loan, taking into account each such preliminary
			 rating opinion letter.
			(d)Investment-Grade rating requirement for senior obligationsThe execution of a secured loan under this section shall be contingent on receipt by the senior
			 obligations of the project of an investment-grade rating.
			(e)Terms and limitations
				(1)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of—
					(A)an amount equal to 49 percent of the reasonably anticipated eligible project costs; or
					(B)if the secured loan does not receive an investment-grade rating, the amount of the senior project
			 obligations of the project.
					(2)PaymentA secured loan under this section—
					(A)shall be payable, in whole or in part, from State or local taxes, user fees, or other dedicated
			 revenue sources that also secure the senior project obligations of the
			 relevant project;
					(B)shall include a rate covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
					(C)may have a lien on revenues described in subparagraph (A), subject to any lien securing project
			 obligations.
					(3)Interest rateThe interest rate on a secured loan under this section shall be—
					(A)equal to the yield on marketable United States Treasury securities of a similar maturity to the
			 maturity of the secured loan on the date of execution of the loan
			 agreement; and
					(B)fixed for the term of the loan.
					(4)Maturity date
					(A)In generalExcept as provided in subparagraph (B), the final maturity date of a secured loan under this
			 section for an eligible project shall be not later than 35 years after the
			 date of substantial completion of the project.
					(B)Special rule for state infrastructure financing authoritiesThe final maturity date of a secured loan under this section made to a State infrastructure
			 financing authority shall be not later than 35 years after the date on
			 which loan amounts are first disbursed.
					(5)NonsubordinationA secured loan under this section shall not be subordinated to the claims of any holder of project
			 obligations in the event of bankruptcy, insolvency, or liquidation of the
			 obligor.
				(6)FeesThe Secretary may establish fees in connection with a secured loan under this section, in amounts
			 sufficient to cover all or a portion of the costs to the Federal
			 Government of secured loans under this section.
				(7)Use of proceeds for payment of non-federal shareThe proceeds of a secured loan under this section may be used to pay any non-Federal share required
			 with respect to other funding obtained for project costs, but only if such
			 secured loan is repaid using non-Federal funds.
				(8)Maximum federal involvementFor any project for which assistance is provided under this Act, the total amount of Federal
			 assistance from all sources, including this Act, shall not exceed 80
			 percent of the total project cost.
				(9)Other terms and conditionsA secured loan provided for a project under this section shall be subject to such other terms and
			 conditions, and contain such covenants, representations, warranties, and
			 requirements (including requirements for audits), as the Secretary
			 determines to be appropriate.
				(f)Repayment
				(1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan provided under this
			 section, based on the projected cash flow from project revenues and other
			 repayment sources.
				(2)Commencement
					(A)In generalExcept as provided in subparagraph (B), scheduled loan repayments of principal or interest on a
			 secured loan under this section for an eligible project shall commence not
			 later than 5 years after the date of substantial completion of the
			 project.
					(B)Special rule for state infrastructure financing authoritiesScheduled loan repayments of principal or interest on a secured loan made under this section to a
			 State infrastructure financing authority shall commence not later than 5
			 years after the date on which amounts are first disbursed.
					(3)Deferred payments
					(A)In generalIf, at any time after the date of substantial completion of a project for which a secured loan is
			 provided under this section, the project is unable to generate sufficient
			 revenues to pay the scheduled loan repayments of principal and interest on
			 the loan, the Secretary may, subject to subparagraph (C), allow the
			 obligor to add unpaid principal and interest to the outstanding balance of
			 the secured loan.
					(B)InterestAny payment deferred pursuant to subparagraph (A) shall—
						(i)continue to accrue interest in accordance with subsection (e)(3) until fully repaid; and
						(ii)be amortized over the remaining term of the secured loan.
						(C)CriteriaAny payment deferral pursuant to subparagraph (A) shall be contingent on the project meeting—
						(i)standards for reasonable assurance of repayment, as the Secretary shall establish; and
						(ii)such other criteria as the Secretary may establish.
						(4)Prepayment
					(A)Use of excess revenuesAny excess revenues from an eligible project that remain after satisfying scheduled debt service
			 requirements on the project obligations and secured loan and all deposit
			 requirements under the terms of any trust agreement, bond resolution, or
			 similar agreement securing project obligations may be applied annually to
			 prepay a secured loan under this section without penalty.
					(B)Use of proceeds of refinancingA secured loan under this section may be prepaid at any time, without penalty, from the proceeds of
			 refinancing from non-Federal funding sources.
					(g)Sale of secured loans
				(1)In generalSubject to paragraph (2), if the Secretary determines that the sale or reoffering of a secured loan
			 under this section for an eligible project can be made on favorable terms,
			 the Secretary may sell the loan to another entity or reoffer the loan into
			 the capital markets as soon as practicable after the date of substantial
			 completion of a project and after providing notice to the obligor.
				(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms
			 and conditions of the secured loan without the written consent of the
			 obligor.
				(h)Loan guarantees
				(1)In generalIn lieu of making a secured loan under this section for an eligible project, the Secretary may
			 provide a loan guarantee for a project obligation for a project funded by
			 a qualified lender (as such term is defined in section 12), but only if
			 the Secretary determines that the cost as such term is defined in section
			 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of the loan
			 guarantee is substantially the same as or less than that of making a
			 secured loan.
				(2)TermsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms
			 established in this section for a secured loan, except that the interest
			 rate on the guaranteed loan and any prepayment features shall be
			 negotiated between the obligor and the qualified lender, subject to the
			 consent of the Secretary.
				9.Program administration
			(a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments made
			 available under this Act.
			(b)Servicer
				(1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing Federal credit
			 instruments provided under this Act.
				(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary.
				(c)Assistance from expertsThe Secretary may retain the services, including counsel, of organizations and entities with
			 expertise in the field of municipal and project finance to assist in the
			 underwriting and servicing of Federal credit instruments provided under
			 this Act.
			10.State and local permitsThe provision of financial assistance under this Act for an eligible project shall not—
			(1)relieve any recipient of such assistance of any obligation to obtain any required State or local
			 permit or approval with respect to the project;
			(2)limit the right of any unit of State or local government to approve or regulate any rate of return
			 on private equity invested in the project; or
			(3)otherwise supersede any State or local law or regulation applicable to the construction or
			 operation of the project.
			11.DefinitionsIn this Act, the following definitions shall apply:
			(1)Eligible entityThe term eligible entity means an entity listed in section 5 to receive financial assistance under this Act.
			(2)Eligible projectThe term eligible project means a project described in section 6.
			(3)Eligible project costsThe term eligible project costs means, with respect to an eligible project, any costs of the project eligible under section 8 to
			 be paid with amounts from a loan made or guaranteed under this Act.
			(4)Federal credit instrumentThe term Federal credit instrument means a secured loan made, or loan guarantee provided, under section 9.
			(5)Investment-grade ratingThe term investment-grade rating means, with respect to project obligations, a rating of BBB minus, Baa3, bbb minus, BBB (low), or
			 higher as assigned by a rating agency.
			(6)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and
			 interest on, a loan or other debt obligation.
			(7)ObligorThe term obligor means—
				(A)with respect to a Federal credit instrument that is a secured loan under section 9, the eligible
			 entity that is primarily liable for payment of the principal of, or
			 interest on, the loan; and
				(B)with respect to a Federal credit instrument that is a loan guarantee under section 9(h), the
			 eligible entity that is primarily liable for payment of the loan or other
			 debt obligation repayment of which is guaranteed pursuant to such section.
				(8)Project obligationThe term project obligation means, with respect to an eligible project, any note, bond, debenture, or other debt obligation
			 issued by an obligor in connection with the financing of the project. Such
			 term does not include a Federal credit instrument.
			(9)Qualified lender
				(A)In generalThe term qualified lender means any non-Federal qualified institutional buyer, as such term is defined in section
			 230.144A(a) of title 17, Code of Federal Regulations (or any successor
			 regulation), known as Rule 144A(a) of the Securities and Exchange
			 Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et
			 seq.).
				(B)InclusionsSuch term includes—
					(i)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986)
			 that is a qualified institutional buyer; and
					(ii)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a
			 qualified institutional buyer.
					(10)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a
			 nationally recognized statistical rating organization (as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
			(11)SecretaryThe term Secretary means the Secretary of Transportation.
			(12)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary
			 pursuant to section 9.
			(13)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory
			 or possession of the United States.
			(14)State infrastructure financing authorityThe term State infrastructure financing authority means the State entity established or designated by the Governor of a State to receive assistance
			 under this Act.
			(15)Subsidy amountThe term subsidy amount means, with respect to a Federal credit instrument, the amount of budget authority sufficient to
			 cover the estimated long-term cost to the Federal Government of the
			 Federal credit instrument, as calculated on a net present value basis,
			 excluding administrative costs and any incidental effects on governmental
			 receipts or outlays in accordance with the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661 et seq.).
			(16)Substantial completionThe term substantial completion means, with respect to a project, the earliest date on which a project is considered capable of
			 performing the functions for which the project is designed.
			12.RegulationsThe Secretary may issue such regulations as the Secretary considers appropriate to carry out this
			 Act.
		13.FundingSection 608(a) of title 23, United States Code, is amended—
			(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and
			(2)by inserting after paragraph (3) the following:
				
					(4)Set asidesOf the total amount of funds made available to carry out this chapter for each fiscal year—
						(A)$11,000,000 shall be set aside for pedestrian and bicycle infrastructure projects described in the
			 Bicycle and Pedestrian Infrastructure Improvement Act of 2015 unless and
			 until the pilot program established by that Act is terminated; and
						(B)$1,000,000 shall be set aside for administrative costs of the program..
			14.Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report summarizing the financial performance of the projects
			 that are receiving, or have received, assistance under this Act, including
			 a recommendation as to whether the objectives of this Act are best served—
			(1)by continuing the program under the authority of the Secretary; and
			(2)by phasing out the program and relying on the capital markets to fund the types of infrastructure
			 investments assisted by this Act without Federal participation.
			
